Petition for Writ of Mandamus Dismissed as Moot and Memorandum
Opinion filed March 11, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-01134-CV



                     IN RE MARYBELL LEON, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-35140

                        MEMORANDUM OPINION

      On December 20, 2013, relator Marybell Leon filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Sheri Y.
Dean, presiding judge of the 309th District Court of Harris County, to vacate her
temporary orders signed November 25, 2013, appointing real party in interest
Jaime Cesar Aceves as temporary sole managing conservator of the minor children
V.M.A. and D.MA.

      On January 15, 2014, the trial court signed superseding temporary orders in
which it explicitly vacated its temporary orders of November 25, 2013. The present
petition for writ of mandamus has been rendered moot by the January 15, 2014
orders. See In re Dow Hamm III Corp., No 01-08-00235-CV, 2009 WL 2232009,
*1–2 (Tex. App.—Houston [1st Dist.] July 23, 2009, orig. proceeding) (mem. op.
per curiam); In re Office of the Attorney Gen., 276 S.W.3d 611, 617 (Tex. App.—
Houston [1st Dist.] 2008, orig. proceeding); see also Dow Chem. Co. v. Garcia,
909 S.W.2d 503, 505 (Tex. 1995) (orig. proceeding). If any party intends to seek
mandamus relief from the superseding orders issued by the trial court in the
underlying matter, a new petition for writ of mandamus is required.

      Accordingly, the petition for writ of mandamus is dismissed as moot.


                                 PER CURIAM

Panel Consists of Chief Justice Frost and Justices Jamison and Wise.




                                        2